USCA11 Case: 20-14206      Date Filed: 08/05/2022      Page: 1 of 15




                                            [DO NOT PUBLISH]
                             In the
         United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                          No. 20-14206
                    ____________________

RYAN MAUNES MAGLANA,
 on his own behalf and as a class representatives
of all other similarly situated Filipino crewmembers
trapped aboard CELEBRITY cruise vessels,
FRANCIS KARL BUGAYONG,
on his own behalf and as a class representatives
of all other similarly situated Filipino crewmembers
trapped aboard CELEBRITY cruise vessels,
                                             Plaintiffs-Appellants,
versus
CELEBRITY CRUISES, INC.,


                                             Defendant-Appellee.
USCA11 Case: 20-14206       Date Filed: 08/05/2022     Page: 2 of 15




2                      Opinion of the Court                20-14206

                     ____________________

           Appeal from the United States District Court
               for the Southern District of Florida
              D.C. Docket No. 1:20-cv-22133-JEM
                    ____________________

Before JILL PRYOR, BRANCH, and HULL, Circuit Judges.
PER CURIAM:
       Ryan Maunes Maglana and Francis Karl Bugayong were
working onboard Celebrity Cruises, Inc.’s Millennium cruise ship
in early 2020 when the COVID-19 pandemic severely disrupted
lives around the world. Celebrity stopped carrying passengers but
forced its crews to remain on its ships. It kept Maglana and
Bugayong onboard even after terminating their employment for
cause on March 30, 2020. Maglana and Bugayong sued for false im-
prisonment and intentional infliction of emotional distress based
on the 58 days that they were confined on the Millennium from
March 31 to May 26, 2020.
       Celebrity moved to compel arbitration because Maglana
and Bugayong had signed employment agreements in which they
agreed to arbitrate all disputes arising from, related to, or con-
nected with their employment. The district court granted Celeb-
rity’s motion to compel arbitration of their tort claims. But our
precedent holds that intentional torts like those alleged here are
outside the scope of arbitration agreements strikingly similar to the
USCA11 Case: 20-14206           Date Filed: 08/05/2022   Page: 3 of 15




20-14206               Opinion of the Court                         3

agreements the plaintiffs signed. Thus, we reverse the district
court’s order compelling arbitration.
                           I.       FACTS
       Maglana and Bugayong (together, the “plaintiffs”), citizens
of the Philippines, were employed stocking beverages as crew-
members of the Celebrity Millennium cruise ship. They allege, and
Celebrity does not dispute, that the Millennium stopped carrying
passengers on February 10, 2020. After being turned away from
ports in Hong Kong and Thailand, the ship let its passengers off in
Singapore as fears of the novel coronavirus spread throughout the
world.
       Later that month, the Millennium arrived in the Philippines.
Although the plaintiffs and other Filipino crewmembers sought to
disembark the passengerless ship, the only crewmembers allowed
to leave were those who had both concluded their service contracts
and had a suitable replacement to fill their roles onboard. Because
the plaintiffs were still under contract, they remained onboard
when the Millennium departed the Philippines the next day.
       The ship next sailed to Hawaii, docking there for refueling
on March 1. Still without passengers, it left Hawaii for Mexico with-
out letting the plaintiffs disembark to return to the Philippines.
Two days after the Millennium docked in Mexico, Celebrity’s par-
ent company, Royal Caribbean, suspended all of its future cruises,
including the Celebrity line. The next day, March 14, the Centers
for Disease Control and Prevention (“CDC”) issued its first No Sail
USCA11 Case: 20-14206             Date Filed: 08/05/2022           Page: 4 of 15




4                          Opinion of the Court                        20-14206

Order, suspending cruise ship operations from United States ports.
With no passenger cruises on the horizon for the foreseeable fu-
ture, Celebrity allowed some crewmembers to disembark for re-
patriation and return to their home countries. It denied Maglana,
Bugayong, and nearly 1,000 other Filipino crewmembers permis-
sion to do so. The Millennium docked in San Diego, California on
March 20 and remained there as the weeks stretched on.
       On March 30, Maglana took an expensive bottle of scotch
from the ship’s bar and shared it with Bugayong. Celebrity termi-
nated their employment as a result. Under the employment agree-
ments the plaintiffs had signed, discussed below, Celebrity should
have repatriated them at their own expense. Instead, Celebrity
forced Maglana and Bugayong, along with hundreds of other crew-
members, to remain on the ship. Aside from two “goodwill pay-
ment[s]” of $400 each, it did not pay the plaintiffs or other crew-
members wages for the time they were confined to the ship in San
Diego. Doc. 28-2. 1
       The CDC on April 23 provided cruise lines with information
on how to safely disembark their crewmembers and return them
to their home countries. Cruise lines received permission from the
CDC to disembark their crew after signing an attestation that they
would comply with the CDC’s safety requirements. The safety re-
quirements prevented crewmembers from interacting with the
public on their way home: meaning no flights through public


1 “Doc.” numbers refer   to the district court’s docket entries.
USCA11 Case: 20-14206          Date Filed: 08/05/2022     Page: 5 of 15




20-14206                 Opinion of the Court                          5

airport terminals, no rental cars or ride-share services, no overnight
hotel stays, and no visits to restaurants.
       The same day the CDC guidance was released, cruise lines
began signing the attestation and repatriating crewmembers to
their home countries. Over 100 groups of crewmembers, departing
different ships and headed to different countries, had started the
repatriation process before the Millennium made its first request
for repatriation—of its Ukrainian and Romanian crew—on May 18.
Other cruise lines had already begun to repatriate their Filipino
crews.
        Maglana, still aboard the ship, filed this action on May 21 in
the United States District Court for the Southern District of Flor-
ida. 2 The complaint included articles from the Miami Herald and
other news outlets detailing the desperate conditions of crewmem-
bers kept aboard cruise ships. On behalf of a putative class of Fili-
pino crewmembers for Celebrity, the complaint alleged claims of
false imprisonment—forcing class members to remain on the
ship—and intentional infliction of emotional distress—treating
them “like cattle” and causing mental anguish. 3 Doc. 19 at 29. In
addition to compensatory damages, the complaint sought an in-
junction to compel Celebrity to repatriate the Filipino crewmem-
bers who remained on the ship. On May 26, a few days after the


2 The amended complaint added Bugayong as a plaintiff.
3The complaint also included claims for employment discrimination and un-
paid wages, which are not at issue in this appeal.
USCA11 Case: 20-14206        Date Filed: 08/05/2022      Page: 6 of 15




6                       Opinion of the Court                 20-14206

complaint was filed, Celebrity repatriated Maglana, Bugayong, and
over 200 other Filipino crewmembers to the Philippines via charter
flight.
        Celebrity moved to dismiss the complaint and asked the dis-
trict court to compel the parties to resolve their dispute through
arbitration, which it argued was required by the plaintiffs’ employ-
ment agreements. Maglana and Bugayong had signed a Sign-On
Employment Agreement (“SOEA”), which incorporated Celeb-
rity’s Collective Bargaining Agreement (“CBA”). They also signed
a Contract of Employment with the Philippine Overseas Employ-
ment Administration (“POEA”), which incorporated the POEA’s
Standard Terms and Conditions Governing Filipino Seafarers On
Board Ocean-Going Vessels (“Standard Terms and Conditions”).
We will refer to these agreements collectively as the “employment
agreements.”
       The CBA and SOEA required “[a]ll grievances and any other
dispute whatsoever, whether in contract, regulatory, statutory,
common law, tort or otherwise relating to or in any way connected
with the Seafarer’s service” to be resolved by arbitration in the Phil-
ippines. Doc. 26-1 at 4. The SOEA also vested in the arbitrator ex-
clusive authority to interpret the SOEA: “The arbitrator, and not
any federal, state or local court or agency shall have the exclusive
authority to resolve any dispute relating to the interpretation, ap-
plicability, enforceability or formation of this Agreement . . . .” Id.
at 5. The SOEA referred to the POEA’s Contract of Employment
to supply terms governing jurisdiction and venue.
USCA11 Case: 20-14206        Date Filed: 08/05/2022     Page: 7 of 15




20-14206               Opinion of the Court                         7

       The one-page POEA Contract incorporated the much
longer Standard Terms and Conditions. Under the Standard Terms
and Conditions, “[i]n cases of claims and disputes arising from this
employment, the parties covered by a collective bargaining agree-
ment shall submit the claim or dispute to the original and exclusive
jurisdiction of the voluntary arbitrator or panel of voluntary arbi-
trators.” Doc. 26-4 at 19. Maglana and Bugayong do not dispute
that they signed and executed these employment agreements.
        Before the district court, Maglana and Bugayong argued
that, under the terms of the arbitration provisions in the employ-
ment agreements, their intentional tort claims were ineligible for
arbitration because the claims did not “aris[e] from” or “relat[e] to”
their employment relationship, nor were the claims “in any way
connected with” their service on the cruise ship. Id.; Doc. 26-1 at 4.
Applying a “but for” test to determine whether the claims were
sufficiently tied to the employment relationship to trigger arbitra-
tion, the district court found that the plaintiffs’ intentional tort
claims would not be viable but for their service on the ship. The
court concluded that the claims must be arbitrated, dismissed the
complaint, and directed the parties to resolve their dispute in arbi-
tration proceedings.
       Maglana and Bugayong appeal the order compelling arbitra-
tion of the two intentional tort claims.
USCA11 Case: 20-14206              Date Filed: 08/05/2022     Page: 8 of 15




8                         Opinion of the Court                     20-14206

                  II.     STANDARDS OF REVIEW
       We review de novo a district court’s order to compel arbi-
tration. Bautista v. Star Cruises, 396 F.3d 1289, 1294 (11th Cir.
2005). As relevant here, we review de novo the district court’s in-
terpretation of an arbitration clause to determine whether the alle-
gations in the operative complaint fall within its scope. Doe v. Prin-
cess Cruise Lines, Ltd., 657 F.3d 1204, 1208 (11th Cir. 2011).
                            III.      ANALYSIS
       A district court deciding a motion to compel arbitration con-
ducts “a very limited inquiry.”4 Bautista, 396 F.3d at 1294 (internal
quotation marks omitted). “[T]he first task of a court asked to com-
pel arbitration of a dispute is to determine whether the parties
agreed to arbitrate it.” Doe, 657 F.3d at 1213 n.9 (internal quotation
marks omitted). “[T]he parties will not be required to arbitrate
when they have not agreed to do so.” Goldberg v. Bear, Stearns &
Co., 912 F.2d 1418, 1419 (11th Cir. 1990). “Whether a party has
agreed to arbitrate an issue is a matter of contract interpretation.”
Telecom Italia, SpA v. Wholesale Telecom Corp., 248 F.3d 1109,
1114 (11th Cir. 2001) (internal quotation marks omitted).
     The question of arbitrability—does the arbitration agree-
ment cover a particular dispute—is a “gateway matter” to be

4 International arbitration agreements like this one are subject to the United
Nations Convention on the Recognition and Enforcement of Foreign Arbitral
Awards, which is incorporated in and enforced through Chapter 2 of the Fed-
eral Arbitration Act, 9 U.S.C. §§ 201–208. See Doe, 657 F.3d at 1213 n.9.
USCA11 Case: 20-14206         Date Filed: 08/05/2022     Page: 9 of 15




20-14206                Opinion of the Court                          9

resolved by the court or an arbitrator. Howsam v. Dean Witter
Reynolds, Inc., 537 U.S. 79, 83 (2002). Parties can agree to arbitrate
the gateway issue of arbitrability by including a provision in the
agreement delegating this decision to the arbitrator. Rent-A-Cen-
ter, W., Inc. v. Jackson, 561 U.S. 63, 68–69 (2010). When there is
“clear and unmistakable evidence” of an agreement to arbitrate the
question of arbitrability, the arbitrator, not the court, should decide
whether the arbitration provision applies to a claim. Martinez v.
Carnival Corp., 744 F.3d 1240, 1246 (11th Cir. 2014) (internal quo-
tation marks omitted).
        To determine whether the district court erred in compelling
arbitration here, we must address two issues. First, did the district
court err in deciding the question of arbitrability? Second, if the dis-
trict court did not err in deciding the question of arbitrability, did
it err in deciding that the parties had agreed to arbitrate their dis-
pute? We address each question in turn.
       Turning to the first issue, whether the court or the arbitrator
should decide the arbitrability of the plaintiffs’ tort claims, we note
that this issue arises in this appeal because Celebrity’s response to
Maglana and Bugayong’s argument that the arbitration clauses in
their employment agreements do not cover their tort claims is that
the arbitrability question should have been decided by the arbitra-
tor, not the court. It is true that Maglana and Bugayong signed em-
ployment agreements with a delegation provision giving the arbi-
trator “exclusive authority” to resolve the issue of arbitrability.
Doc. 26-1 at 5, Doc. 26-5 at 5. But the problem for Celebrity is that
USCA11 Case: 20-14206        Date Filed: 08/05/2022     Page: 10 of 15




10                      Opinion of the Court                 20-14206

it took precisely the opposite position in the district court. Below,
it chose not to rely on its delegation provision to argue to the dis-
trict court that only the arbitrator could decide arbitrability. To the
contrary, it petitioned the district court to resolve the arbitrability
issue by “enter[ing] an Order . . . directing Plaintiffs to proceed to
arbitration.” Doc. 26 at 1–2.
       Celebrity thus invited any claimed error because, instead of
arguing to the district court that only the arbitrator could decide
arbitrability, it did the very opposite—“it asked the district court to
decide for itself whether the dispute was subject to arbitration.”
Doe, 657 F.3d at 1213. “It is a cardinal rule of appellate review that
a party may not challenge as error a ruling invited by that party.”
F.T.C. v. AbbVie Prods. LLC, 713 F.3d 54, 65 (11th Cir. 2013) (al-
teration adopted) (internal quotation marks omitted). Because Ce-
lebrity invited the district court to rule on arbitrability, we reject
Celebrity’s position on appeal that the arbitrator, not the court,
should have decided whether the arbitration agreement covers
Maglana and Bugayong’s intentional tort claims.
       This brings us to the second issue, whether the parties’
agreements required arbitration of the plaintiffs’ tort claims. We
conclude that the district court erred in its interpretation of the ar-
bitration clauses as covering the intentional tort claims based on
Celebrity’s conduct after it terminated the plaintiffs’ employment.
Our decision in Doe compels this conclusion. At issue in Doe was
whether arbitration agreements with virtually the same language
as the ones in this case required arbitration of a cruise ship
USCA11 Case: 20-14206       Date Filed: 08/05/2022     Page: 11 of 15




20-14206               Opinion of the Court                       11

crewmember’s intentional tort claims. The crewmember was
raped while aboard the ship. Doe, 657 F.3d at 1209–10. When she
reported the sexual assault to her supervisor, ship officials “be-
rat[ed] her, interrogat[ed] her,” and refused for weeks to let her
leave the ship to obtain medical treatment. Id. at 1209–11. The
crewmember brought several claims against the cruise line; some
arose under maritime law, and others sounded in common law
tort. Id. at 1211–12. The tort claims included false imprisonment,
for forcing her to remain on the ship “against her will,” and inten-
tional infliction of emotional distress, for the way the cruise line
“handled the situation and treated her.” Id. at 1212.
       The district court in Doe denied the cruise line’s motion to
compel arbitration, concluding that the tort claims arising from the
aftermath of the sexual assault were outside the scope of the arbi-
tration agreement. Id. We affirmed. We parsed the terms “arising
from,” “relating to,” and “connected with” the plaintiff’s employ-
ment, and concluded that although broad, these terms were not
limitless. Id. at 1218–19. We said:
      The incidental fact that Doe might not have been on
      the cruise ship if she had not been working for the
      cruise line does not mean that her claims relate to,
      arise from, or are connected with the crew agreement
      and the services that she performed as an employee.
      The parties could each have fulfilled all of their duties
      under the crew agreement and Doe could have per-
      fectly performed her services for the cruise line, and
USCA11 Case: 20-14206            Date Filed: 08/05/2022         Page: 12 of 15




12                         Opinion of the Court                       20-14206

        the parties still be embroiled in the dispute alleged in
        Doe’s common law claims . . . .
 Id. at 1219–20.
        The same is true here. Maglana and Bugayong signed em-
ployment agreements that required arbitration of claims “relating
to or in any way connected with the Seafarer’s service” or “arising
from [their] employment.” Doc. 26-1 at 4, Doc. 26-4 at 19. They
brought intentional tort claims based on the cruise line’s actions
after their termination: a false imprisonment claim for Celebrity’s
holding them “captive against their will” and an intentional inflic-
tion of emotional distress claim for Celebrity’s treating them “like
cattle.” Doc. 19 at 24, 28–29. Under Doe’s reasoning, these claims
are not “an immediate, foreseeable result of the performance of the
parties’ contractual duties or [the plaintiffs’] services” as cruise line
employees. Doe, 657 F.3d at 1219. As in Doe, the employment
agreements do not require arbitration of the intentional tort claims.
       The district court distinguished Doe in a footnote, observing
that Doe dealt with a “rape occurring after hours and while off-
duty,” whereas this case featured a “detention/quarantine in re-
sponse to a public health emergency.” Doc. 46 at 6–7 n.3. It decided
that the quarantine was “indisputably connected to [the plaintiffs’]
duties.” 5 Id. We disagree. The cruise line’s alleged treatment of


5
  Even if it could be said, despite Doe, that the plaintiffs’ claims were related
to their employment or services performed for the cruise line, when Celebrity
USCA11 Case: 20-14206            Date Filed: 08/05/2022          Page: 13 of 15




20-14206                   Opinion of the Court                                13

Maglana and Bugayong—keeping them onboard for weeks under
miserable conditions and “draconian rules”—was unconnected to
the plaintiffs’ duties as beverage handlers. Doc. 19 at 28–29. There
were no passengers to serve, and the cruise line was not operating
any cruises. Underscoring the distinction between arbitrable claims
related to the employment agreements and the intentional tort
claims is the relief plaintiffs sought. Whereas back wages and repat-
riation are available forms of relief under the employment agree-
ments, the tort claims seek instead compensatory damages for
Maglana and Bugayong’s “mental anguish.” Id. at 29.
       The district court applied a but-for test to determine
whether the tort claims arose out of the employment relationship.
In applying this test, it relied on an unpublished case from this
court, Montero v. Carnival Corp., 523 F. App’x 623, 627 (11th Cir.
2013) (unpublished). As an initial matter, this Court’s unpublished
decisions are “not considered binding precedent.” McNamara v.
Gov’t Emps. Ins. Co., 30 F.4th 1055, 1060 (11th Cir. 2022) (quoting
11th Cir. R. 36-2). And we do not find the decision’s reasoning per-
suasive in this case. In Montero, a crewmember injured his back


terminated Maglana and Bugayong for cause it also terminated their employ-
ment agreements. Despite ending its contractual relationship with the plain-
tiffs, Celebrity nonetheless forced them to remain onboard the ship for 58
days. And Maglana and Bugayong stipulated in oral argument that their tort
claims are limited to Celebrity’s actions that took place after their termination.
The fact that the plaintiffs’ duties ceased when they were terminated makes
their argument against contractually obligated arbitration even stronger than
Doe’s.
USCA11 Case: 20-14206        Date Filed: 08/05/2022     Page: 14 of 15




14                      Opinion of the Court                 20-14206

while working aboard a cruise ship. Id. at 624–25. To treat the in-
juries, the cruise ship sent the crewmember ashore for medical
treatment that resulted in his having back surgery. Id. at 625. He
later sued his cruise ship employer, alleging that the surgery was
medically unnecessary and did him more harm than good and
bringing claims for unseaworthiness, maintenance and cure, and
Jones Act negligence. Id. We determined that the claims were re-
lated to the plaintiff’s employment and thus fell within the scope of
the arbitration clause, which was similar to the clauses at issue
here. Id. at 627–28. We explained that each of the claims required
the plaintiff to be employed as a seaman, saying “[b]ut for Mon-
tero’s service on the vessel, none of those claims would have been
viable.” Id. at 627.
        The crewmember plaintiff in Montero did not bring any in-
tentional tort claims, however. See id. at 625. The claims in Mon-
tero were only available to seamen, so of course the claims were
related to the plaintiff’s employment as a seaman. By contrast, in-
tentional tort claims like false imprisonment and intentional inflic-
tion of emotional distress are available to all kinds of plaintiffs.
Thus, the district court erred in applying Montero’s seaman-status
test to the intentional tort claims here.
       Doe did not apply a but-for test but rather looked at the facts
alleged and the nature of the claims asserted to determine whether
they fell within the scope of the parties’ arbitration clause. Applying
that approach here, we conclude that Maglana and Bugayong may
avoid arbitration and pursue their tort claims in the district court.
USCA11 Case: 20-14206       Date Filed: 08/05/2022    Page: 15 of 15




20-14206               Opinion of the Court                       15

                      IV.    CONCLUSION
       For the foregoing reasons, we reverse the district court’s de-
cision compelling arbitration of the intentional tort claims and re-
mand for further proceedings consistent with this opinion.
      REVERSED AND REMANDED.